United States Court of Appeals
                                                                      Fifth Circuit
                                                                     F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                       July 11, 2007

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                 No. 06-10542
                               Summary Calendar


                         UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                    versus

                               JOSE ANGEL NEIRA,

                                                     Defendant-Appellant.

                           --------------------
              Appeal from the United States District Court
                   for the Northern District of Texas
                          USDC No. 6:04-CR-31-1
                           --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

       José    Angel   Neira   appeals   his   conviction   by   a   jury    of

conspiracy to distribute and to possess with intent to distribute

more than five kilograms of cocaine (Count 1) and possession with

intent to distribute more than 500 grams of cocaine (Count 2), in

violation of 21 U.S.C. §§ 841(a), (b)(1)(A)(ii), (b)(1)(B)(ii),

846.       Neira contends that the evidence was insufficient to show

that he knowingly participated in the conspiracy and that he

knowingly possessed cocaine.        Finding no error, we affirm.



       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       We conduct our sufficiency review under the familiar rational

jury standard, see United States v. Villarreal, 324 F.3d 319, 322

(5th Cir. 2003), and in light of the elements required to prove the

offenses.    See United States v. Dean, 59 F.3d 1479, 1485 (5th Cir.

1995) (conspiracy elements); United States v. Onick, 889 F.2d 1425,

1429 (5th Cir. 1990) (possession elements).              Mere presence at a

crime scene or close association with conspirators is insufficient

to support an inference of knowing participation in a conspiracy.

United States v. Tenorio, 360 F.3d 491, 495 (5th Cir. 2004).             Here,

however, there was ample other evidence supporting the jury’s

verdict.

       The evidence viewed in the light most favorable to the verdict

showed the following: on April 27, 2004, David Silva and Monica

Canchola were arrested with a one-kilogram package of cocaine

supplied by Alejandro Rios.          The intended recipients, Natanael

Montoya, Oscar DeLeon, and José Ruiz, were arrested at the same

time. Silva had delivered drugs for Rios to all three men on prior

occasions.    Neira’s telephone number was on a piece of paper taken

from   Montoya   and   in   the   directory   of   one    of   the   telephones

retrieved from Montoya’s car.

       Law enforcement set up a controlled delivery, instructing

Silva to contact Rios.        As Rios was unable to reach Montoya, he

instructed Silva to call Neira and gave him Neira’s telephone

number.     Silva told Neira that he was calling on behalf of Rios,

and Neira never questioned Silva.         Ultimately, Silva met Neira in

                                      2
a McDonald’s parking lot, at Neira’s instruction.         Neira signaled

his presence by turning on his ignition.       Neira insisted that Silva

follow him to a house owned by Robert Ramirez, where Neira was

arrested.    Throughout the hours and minutes leading up to the

arrest, there were numerous telephone calls between Rios, Silva,

and Neira.

     A search of Ramirez’s house revealed large quantities of

cocaine, firearms, scales, bar coded plastic bags, and other

paraphernalia consistent with drug distribution.           Neira’s truck

likewise contained bar coded plastic bags similar to those found in

Ramirez’s house.

     After the arrest, Rios repeatedly attempted to reach Neira by

telephone.    During the two months prior to the arrest, there were

102 telephone contacts between telephones associated with Rios and

Neira’s telephone, although both Neira and his wife denied knowing

Rios.

     Neira argues that the evidence is consistent with innocence,

pointing to the testimony of his wife that cash found in Neira’s

house came from sales of cars and a rodeo, that Neira used the

plastic bags for goat vitamins and hypodermic needles, that Neira

was going to see Ramirez regarding some concrete work, that Montoya

had been referred to Neira for some car rims, and that Neira

received    calls   from   persons   in   Mexico   regarding   car   sales.

Nevertheless, the cumulative effect of all the evidence considered

in context amply supports the jury’s finding that Neira was a

                                     3
knowing participant in a drug conspiracy.    See Dean, 59 F.3d at

1485-86.

     For similar reasons, a rational jury could have found that

Neira knew of the cocaine and had constructive possession of it.

The evidence regarding the arrangements made by Rios and Silva for

the cocaine’s delivery, the numerous telephone calls between Rios,

Silva, and Neira in the hours leading up to the arrest, and the

instructions by Neira to Silva to meet him at a McDonald’s and then

to follow him to Ramirez’s house, all support the jury’s possession

verdict.   See United States v. Brito, 136 F.3d 397, 410 (5th Cir.

1998) (defining constructive possession); see also Gonzalez v.

United States, 372 F.2d 127, 127-28 (5th Cir. 1967) (defendant who

directed delivery of drugs had constructive possession).

     For the foregoing reasons, the judgment of the district court

is AFFIRMED.




                                 4